Citation Nr: 0705798	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  98-18 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for central nervous system 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from May 1976 to September 
1979.

This claim comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that, in pertinent part, denied the 
appellant's claim for entitlement to service connection for 
amyotrophic lateral sclerosis (ALS).  The disability on 
appeal has since been reframed as a central nervous system 
disease.

The Board remanded the case in January 2001, July 2003, and 
July 2006 for additional development and RO adjudication.  
This development has been completed, and the case is once 
again before the Board and ready for review.


FINDINGS OF FACT

1.  The appellant was not shown to have sustained a disease 
of the central nervous system during service.

2.  The preponderance of the evidence demonstrates that the 
appellant's central nervous system disorder is not 
proximately due to service, nor did it manifest within a year 
of his separation from service.

3.  The appellant's central nervous system disorder is not 
shown to be related to service or an event of service origin.

4.  The appellant has not been diagnosed with multiple 
sclerosis.

5.  The preponderance of the evidence demonstrates that the 
appellant did not manifest with symptoms of multiple 
sclerosis within seven years of his separation from service.


CONCLUSIONS OF LAW

1.  The appellant's central nervous system disorder was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Multiple sclerosis was not incurred in or aggravated by 
service and may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a March 2001 
letter from the RO to the appellant.  This letter informed 
him of what evidence was required to substantiate his claims 
and of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  This letter was 
issued after the initial adjudication of this claim in 
February 1998, but the Board finds that there is therefore no 
prejudicial timing defect under Pelegrini, since the 
appellant has been provided the opportunity to respond to 
this VCAA notification prior to the readjudication of his 
claim in the subsequent January 2002, December 2005, and 
August 2006 supplemental statements of the case (SSOCs).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claims and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The appellant was provided with notice as to the means by 
which a disability rating and effective date for any 
disability benefit award on appeal are determined in the 
August 2006 SSOC from the RO.  Furthermore, the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection and any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Therefore, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, as well as post-service 
VA medical center treatment records, post-service private 
medical treatment records, and documents obtained from the 
Social Security Administration (SSA) in conjunction with the 
appellant's claim for disability benefits.  The reports from 
four VA examinations are also included.  The appellant was 
afforded the opportunity for a hearing before a decision 
review officer, which took place in July 1999.  The 
transcript of that hearing has been included and reviewed as 
part of the Board's review of the appellant's claim.  The 
Board has also carefully reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. at 144; 
see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In addition, service connection may be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (2006).  Service connection for organic diseases of 
the nervous system and amyotrophic lateral sclerosis may be 
established based on a legal "presumption" by showing that 
they manifested to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. § 
1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Service connection for multiple sclerosis may be 
established based on a legal "presumption" by showing that 
it manifested to a degree of 10 percent or more within seven 
years from the date of separation from service.  38 U.S.C.A. 
§ 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

In his January 2007 post-remand brief, the appellant's 
representative requests that the Board obtain the opinion of 
an independent medical expert (IME) to determine whether the 
appellant's current disabilities are in any way related to 
his military service and to correct perceived deficiencies in 
the July 2006 VA examiner's report.  The Board may obtain an 
advisory medical opinion from an IME when, in its opinion, a 
medical opinion is warranted by the medical complexity or 
controversy involved in the appeal.  38 U.S.C.A. § 7109 (West 
2002 & Supp. 2006); 38 C.F.R. § 20.901(d) (2006).  The 
necessity of obtaining such an opinion is left to the 
discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).

In this case, there is already a VA medical opinion in the 
record that addresses the issue of whether the appellant has 
multiple sclerosis.  This medical opinion concerning the 
question of the appellant's diagnosis forms an adequate basis 
for a decision.

The appellant's service records reflect that he had no 
physical complaints as of enlistment in April 1976.  He was 
diagnosed with hypertension in July 1978, after noting the 
onset of left-sided sharp chest pains not related to 
exertion.  In February 1979, he was seen for continuing 
complaints of right upper quadrant pain that was diagnosed as 
nerve root syndrome and was unrelieved by medication.  He was 
placed under observation to rule out myositis.  In May 1979, 
he noted the onset of palpitations, feelings of 
lightheadedness, blurred vision, and a several minute loss of 
consciousness.  Examination at that time was normal, with a 
normal chest x-ray and EKG that revealed no evidence of 
arrhythmia or ST-T wave changes suggestive of ischemia.  A 
Holter monitor was obtained and revealed intermittent 
episodes of supraventricular tachycardia, lasting one to two 
minutes.  An ultrasound was normal.  Hematocrit, hemoglobin, 
white blood count, electrolytes, urinalysis, and thyroid 
studies were all normal.  In June 1979, he was diagnosed with 
symptomatic supraventricular tachycardia after experiencing 
palpitations, intermittent lightheadedness and black-outs 
which lasted approximately an hour, then occurred the next 
day and lasted approximately two and a half hours.  He then 
had another prolonged episode lasting two to three hours and 
which was associated with chest discomfort and blurriness of 
vision.  A June 1979 medical board determined that he had 
supraventricular tachycardia, paroxysmal and exogenous 
obesity.  It was felt that due to his persistent 
symptomatology despite use of medication to suppress 
arrhythmia that he was not fit for full duty and this case 
was referred to the Central Physical Evaluation Board.  In 
July 1979, he related feeling malaise and a gurgling feeling 
in his chest which felt like gas rushing, as well as feelings 
of fatigue, but no reoccurrence of long episodes of 
palpitations with lightheadedness.  His EKG was within normal 
limits, and he was diagnosed with a possible syncopal episode 
not related to the previous palpitations.  He was discharged 
in September 1979 and he was determined to be entitled to 
service-connection for supraventricular paroxysmal 
tachycardia as of September 4, 1979, the first day following 
discharge.

At a November 1982 VA examination, the appellant's main 
complain was occasional chest pain and paroxysmal tachycardia 
at least once or twice weekly.  His echocardiogram was 
normal.  A July 1983 brain MRI was normal, and in October 
1984 he complained of headaches, blurred vision, and numbness 
and weakness of the right side of his body.  He complained of 
chest pain of an unknown etiology in October 1985, which was 
believed to probably be neuromuscular in origin, as well as 
possible early multiple sclerosis.  He was subsequently 
admitted to the hospital for his treatment of his severe 
headache with blurred vision, inability to recognize the 
people around him, slurred speech, and right-sided weakness 
and numbness in the upper and lower extremities on that side.  
However, a bilateral cerebral and right vertebral angiogram 
was within normal limits, as were the electroencephalogram 
(EEG) and CT brain scan.  He was ultimately diagnosed with a 
stroke, rule out aneurysm.  At a July 1988 neuropsychological 
examination, the appellant complained of having difficulties 
retaining his train of thought, transposition of letters and 
numbers, paraphasic speech errors, memory difficulties, and 
dressing apraxia since that time.  Neuropsychological study 
findings were consistent with diffuse cortical dysfunction 
with the left cerebral hemisphere being considerably more 
involved than the right.  In September 1988, the appellant 
complained of bilateral leg heaviness.  On examination, give-
way was found, as well as weakness of hip flexion and knee 
extension, although sensation was normal.  It was suspected 
that these reactions were functional, as there were no signs 
to suggest intracranial, cord, peripheral neuropathy, or 
myopathic process.

Beginning in June 1994, the appellant's symptoms worsened and 
began to include episodes of confusion, the inability to 
speak, and difficulty walking with a mild unsteady gait.  
After examination, his physician opined that he had soft 
neurological findings of mild weakness on the left side with 
questionable cerebellar findings.  A CT scan of the 
appellant's brain was normal.  In June 1996, a physician 
opined that the appellant's current impairments could be the 
result of multiple sclerosis, particularly with a similar 
episode occurring ten years earlier.  An echocardiogram was 
normal, and there was no evidence for the "source of the 
embolis."  An electromyogram (EMG) of the right arm and leg 
revealed no clear evidence for neuropathy, and a further 
right arm needle exam showed no evidence of myopathy or 
radiculopathies.  An ANA screen was normal.  An EEG taken in 
March 1997 was normal for his age, and it was noted in April 
1997 that he had been dealing with the signs and symptoms of 
multiple sclerosis since May 1996.  MR examination of the 
brain was normal, as was the MR angiogram of the head and 
neck taken at that time.  An MRI of the appellant's cervical 
spine revealed no evidence of abnormal signal within the 
cervical cord to suggest multiple sclerosis, although it did 
indicate normal cervical lordosis, possibly related to 
previous trauma and ligamentous injury.  Throughout most of 
1997, the appellant's medical records indicate a number of 
diagnoses, including multiple sclerosis, primary lateral 
sclerosis, presenile dementia, and amyotrophic sclerosis, and 
none of which were definite.  A March 1997 VA examination 
stated that the appellant had a history of tachycardia 
(probably supraventricular), no evidence of cardiac disease, 
and a progressive neurologic disease, not as yet clearly 
defined.  One conducted in November 1997 opined that he had a 
primary unspecified central nervous system disease.  An EEG 
taken in January 1998 was normal.  In May 1999, a team of 
neurologists were unable to decide on a concrete diagnosis, 
particularly in light of his normal spinal fluid evaluation 
and serial EMGs.  At least one physician opined that it would 
be virtually impossible to have neuromuscular disease and 
have normal EMGs, and suggested that the appellant's 
neuromuscular findings were hysterical.  In August 1999, the 
appellant's condition was diagnosed as degenerative CNS 
disease-idiopathic.  In December 1999, the etiology of the 
appellant's progressive neurodegeneration was noted to be 
unclear.

By the time of the VA examination in May 2001, the appellant 
had still not been given a clear diagnosis for his 
neuromuscular condition, and the examiner was unable to say 
with certainty that the appellant had multiple sclerosis, 
although the examiner did state that the appellant's prior 
supraventricular tachycardia was not likely related to his 
current neuromuscular disease.  In March 2002, the 
appellant's physician determined that, based on the 
appellant's report of his son's episodic facial palsies and 
dyslexia and his daughter's diagnosis of Tourette's syndrome, 
coupled with the appellant's development of oro-mandibular 
dystonia and breathing dystonia involving the entire chest 
wall, that the findings were more consistent with a variant 
of Meige's syndrome termed Brueghel syndrome.  There is no 
contrary opinion on the record after this point.

Following the Board's July 2006 remand for clarification on 
the issue of whether or not the appellant had multiple 
sclerosis, the VA examiner determined that, after review of 
the appellant's C-file and the neurology clinic notes and 
based on the above medical opinion, the appellant did not 
have that condition.  Therefore, the appellant does not meet 
the criteria for the seven-year presumption for multiple 
sclerosis under 38 C.F.R. § 3.307 and 3.309, because he has 
not been diagnosed with that disability.  Furthermore, 
although the appellant has been diagnosed with a central 
nervous system disorder, for purposes of the alternative one-
year presumption for service-connection, he did not display 
evidence of this disorder within one year from discharge from 
service, particularly where, as here, a VA physician has 
specifically opined that the appellant's service-connected 
supraventricular tachycardia is unlikely to be related to his 
current neuromuscular disease and there is no contradictory 
medical opinion available in the record.  Even were the Board 
to consider the appellant's 1985 stroke as a precursor to his 
central nervous system disorder, this incident occurred over 
five years after his service discharge and does not fall 
within the regulatory one-year time period for either 
amyotrophic lateral sclerosis or other organic diseases of 
the central nervous system.  

No physician has etiologically related the appellant's 
service-connected supraventricular paroxysmal tachycardia to 
his current central nervous system disorder, there is no 
evidence of complaints related to his central nervous system 
disorder made prior to 1983, four years after service, and 
there is no medical opinion that etiologically relates the 
appellant's central nervous system disorder directly to 
service, without benefit of one of the regulatory 
presumptions.  There is therefore no evidence that the 
appellant's current central nervous system disability is 
etiologically related to service or his complaints in 
service, nor does he qualify under the criteria to be 
presumptively service-connected for either an organic disease 
of the central nervous system or for multiple sclerosis.  A 
determination of service connection for his central nervous 
system disorder is therefore not warranted.
ORDER

Entitlement to service connection for central nervous system 
disease is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


